SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

737
CA 11-01970
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


STEPHEN NICHOLS, PLAINTIFF-APPELLANT,

                     V                                                   ORDER

MARIE HACK, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


NIRA T. KERMISCH, SUDBURY, MASSACHUSETTS, FOR PLAINTIFF-APPELLANT.

LITTLER MENDELSON, P.C., ROCHESTER (PAMELA S.C. REYNOLDS OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an amended judgment of the Supreme Court, Monroe
County (David Michael Barry, J.), entered May 12, 2011. The amended
judgment dismissed the complaint upon a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:   June 15, 2012                                Frances E. Cafarell
                                                        Clerk of the Court